Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 1-10, 11-18 and 1-6 of U.S. Patent Nos.11,253,061; 10,165,854; 10,477,963; and 10,881,201, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application and patents all teach a modular cabinet assembly, comprising: at least one cabinet, comprising: a back board having a left side and a right side; a left side board pivotably connected to the left side of the backboard; and a right side board pivotably connected to the right side of the back board; at least one shelf board having opposite ends removably connected to the left side board and the right side board; a first end board connected to either an upper end or a lower end of the cabinet; and wherein each of the left side board and the right side board has an upper end and a lower end, and a connecting board provided at each upper end and each lower end of each left and right side board, further including a first connecting mechanism provided at each connecting board, and a second connecting mechanism provided adjacent an edge of the first end board, wherein the first connecting mechanism is a clamping hole that has a varying cross-section with a larger end and a smaller end, and the second connecting mechanism is a clamp having an elastic clamping portion, with the clamp adapted to be coupled to a corresponding clamping hole.  Further including a second end board connected to the other of the upper end or the lower end of the cabinet.  Further including a plurality of hooks that are adapted to removably connect the at least one shelf board to opposite ends of the left side board and the right side board, wherein each hook has at least one first barb opening downwardly and at least one second barb opening upwardly, further including: at least one hook hole formed on opposing end surfaces of each of the left side board and the right side board, with the at least one first barb adapted to be hooked in the at least one hook hole; and 2a second hook hole formed on a bottom of the at least one shelf board, with the second barb adapted to be hooked in the second hook hole.  
Since claims 11, 12, 17 and 18 are anticipated by the claims of the patents, they are not patentably distinct therefrom. Thus, the inventions of the claims of the patents are in effect species of the generic invention of claims 11, 12, 17 and 18. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 11, 12, 17 and 18 are anticipated (fully encompassed) by the claims of the patents, they are not patentably distinct there from, regardless of any additional subject matter present in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schriefer (754,816) in view of Ho (2008/0084149). Schriefer teaches a modular cabinet assembly (Fig. 1), comprising: at least one cabinet (Fig. 1), comprising: a back board (1) having a left side and a right side; a left side board (2, left) connected to the left side of the backboard; a right side board (2, right side) connected to the right side of the back board; and at least one shelf board (3) having opposite ends removably connected to the left side board and the right side board. There are also a plurality of hooks (Fig. 5) that are adapted to removably connect the at least one shelf board to opposite ends of the left side board and the right side board, wherein each hook has at least one first barb (10) opening downwardly and at least one second barb (15) opening upwardly, further including: at least one hook hole (5) formed on opposing end surfaces of each of the left side board and the right side board, with the at least one first barb adapted to be hooked in the at least one hook hole; and a second hook hole (20) formed on a bottom of the at least one shelf board, with the second barb adapted to be hooked in the second hook hole.  For claim 11, Schriefer fails to teach that the side boards are pivotally attached to the back board and fails to teach a first end board is attached to the upper or lower portion of the cabinet.  Ho teaches a cabinet (Fig. 1)  having side walls (13) pivotally attached (via hinges on 12) to a back wall (11) and having end boards (30,40) attached to upper and lower portions of the cabinet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Schriefer by hingedly attaching the side walls to the back wall, such as is taught by Ho, to provide a collapsible assembly for transport and storage when not in use and to add an end board on the top and/or bottom of the cabinet, such as is taught by Ho, to further enclose the assembly for article protection, aesthetic reasons, etc.
For claim 12, Schriefer in view of Ho further teaches a second end board (30,40) connected to the other of the upper end or the lower end of the cabinet.  

Response to Arguments
Applicant’s arguments, filed December 19, 2022, with respect to the rejection of the claims under Chuang in view of Wang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made using Schriefer in view of Ho. See rejection above. Finally, the double patenting rejection still applies to the amended claims, as discussed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
December 21, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637